Citation Nr: 1757591	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Timothy E. Hiller, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1999 to January 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the veteran's description of the claim, the symptoms the veteran describes and the information the veteran submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the claim for service connection for PTSD pursuant to Clemons and re-characterized it as shown on the cover page of this decision.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the file.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD and any other acquired psychiatric disorder.  In March 2014, the Veteran's mental health provider stated he had diagnoses of PTSD and major depressive disorder.  In July 2013, the Veteran sought treatment for PTSD, depression, and anxiety and there is evidence that the Veteran was diagnosed with PTSD as far back as December 2013.  The Veteran continues to seek treatment for his PTSD and other mental health conditions.  The Veteran stated in his August 2017 hearing that he had anxiety attacks.  The Veteran also reported that he is particularly sensitive to loud noises or sounds that sound like explosions, like fireworks, and that he does not like crowds.  The Veteran said he is taking medication to stop the nightmares and to help him sleep.  Treatment records from 2015 through 2017 also indicate the Veteran may have diagnoses of anxiety and depression.  

In his August 2017 hearing, the Veteran provided clarification regarding his PTSD stressors.  The Veteran reported that while he was on board his ship and eating, he heard a loud noise.  Shortly after, he saw medics run by pushing a cart of a decapitated body with no arms or legs.  The Veteran stated he now has nightmares of that image, which he associates with food.  The Veteran reported that if he goes to a restaurant, he doesn't like it if they push carts and that he has weird dreams.  The Veteran also stated he had friends on the USS Cole and the Veteran was saddened when learning what happened to the USS Cole.  The Veteran also stated that his mentor died in 2001 at the Pentagon.  The Veteran also stated that he was sent to serve at Guantanamo Bay, Cuba and he was involved in many interrogations and had human refuse thrown at him.  During this time, the Veteran reported he was involved in techniques that involved playing music over and over again for the detainees, which was dehumanizing.  Lastly, the Veteran stated that while he participated in Costal Warfare, he saw a dead Iraq soldier.

After considering the Veteran's medical records showing a diagnosis of PTSD and the Veteran's assertion of his in-service stressors, the Board finds that additional efforts should be made to verify the Veteran's in-service stressors and to afford him a VA examination that addresses the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD, and whether the Veteran's currently diagnosed PTSD is related to his in-service stressors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  The RO should take appropriate action to verify the Veteran's claimed stressors.  

3.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder, to include PTSD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of his military service, to include the fear of hostile military activity or combat during his time in service.  If the examiner does not find that the Veteran has PTSD, s/he should reconcile such determination with his treatment records reflecting a diagnosis of PTSD. 

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his time in Vietnam.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

The examiner should specifically address the question as to which symptoms, if any, are attributable to the Veteran's PTSD and which are attributable to any other psychiatric disorder.  If the examiner is unable to make this distinction, the examiner should note this in the report.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, if indicated, the case should be returned to the Board for the purposes of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




